UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1111



WARREN I. JACKSON,

                                              Plaintiff - Appellant,

          versus


NCT CORPORATION AND PFS CORPORATION, a joint
venture, d/b/a Hoechst Celanese Polyester
Intermediates,

                                               Defendant - Appellee,
          and


HOECHST-CELANESE OF WILMINGTON, formerly doing
business as Cape Industries,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-95-175-7-F)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Warren I. Jackson, Appellant Pro Se. George Verner Hanna, III,
MOORE & VAN ALLEN, Charlotte, North Carolina; Andrew Bruce Cohen,
MOORE & VAN ALLEN, Durham, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's orders dismissing his

employment discrimination action and denying his motion for recon-

sideration. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Jackson v. NCT Corp. & PFS
Corp., No. CA-95-175-7-F (E.D.N.C. Oct. 30 & Dec. 17, 1996). We

also deny Appellee's motion to dismiss and motion to strike docu-

ments. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2